DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive. Applicant’s first argument is as follows:
“If the value is between the thresholds, the determination may be assigned as neutral and discarded. Amended Claim 1 recites "assigning at least one label that has one of a plurality of Attorney Docket No: 2180-97 (WB-201612-030-1)possible values in a range between 0 and 1 that is a probability value..." The Examiner states that the neutral indication in the Sun reference corresponds to the above quoted feature. 
However, the neutral label does not provide an indication as to the probability of the feature being observed. Furthermore, the neutral label does not provide the probability value of the feature being observed.”

Discarding a value because it has a negligible intersection area ([0084]) requires determining that a non-zero probability value is low enough to be ignored.  
Applicant’s second argument is as follows:
The Examiner further cites to the objectness score described in Sun at paragraph [0083]…However, this does not disclose or suggest "assigning at least one label that has one of a plurality of possible values in a range between 0 and 1 that is a probability value" as recited in amended Claim 1, as a score "based on a probability" is not the same as the recited probability value. 

[0083]-[0084] teaches that a class label is based at least in part on an overlap with a ground-truth box.  [0084]-[0085] teaches that values less than 0.3 can be labeled negative, values greater than 0.7 can be labeled positive and values in a range between 0.3 and 0.7 can be labeled neutral and discarded.
Furthermore, the rejection of independent claims 1, 16, 19 and 20 did not rely on an objectness score.
Applicant’s third argument is as follows:
The Examiner relies on Sun's "class labels" (which are positive, negative, or neutral) to allegedly disclose the portions of Claim 1 where the label is assigned a value of 0 or 1, and then relies on Sun's "objectness score" to allegedly disclose the features of Claim 1 that involve assigning a value between 0 and 1. Not only is the objectness score in Sun not described to be between 0 and 1, but also the objectness score is different and serves a different purpose than the labels of Sun, and so Sun does not have a classification process, as recited in amended Claim 1, that involves assigning Os, Is, and numbers in between for a same label type/parameter.”

As stated above, the 2/8/2021 Non-Final rejection did not rely on an objectness score in the rejection of claim 1 or any of the independent claims.  
Furthermore, “assigning 0s, 1s, and numbers in between for a same label type/parameter” is not required by claim 1.  Claim 1 defines three distinct ranges of values (below first threshold, above second threshold, between thresholds) corresponding respectively to a first label of 0, a second label of 1 and a third label that under broadest reasonable interpretation can be any “at least one label.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-11, 13-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (US 2017/0206431).
For claim 1, Sun teaches a method for deep learning training ([0004]), comprising: 
receiving a candidate unit for classification (502, Figure 5 and [0077]), the candidate unit including an intersection area (overlap ratio, [0083]) between a ground truth bounding box ([0083]) and a detection box (sliding window 506, Figure 5 and [0080]); and
classifying the candidate unit by labelling (410, 412 and 414 of Figure 4), wherein labelling comprises: 
assigning a label of 0 (negative, [0083]-[0085]) when a value (overlap ratio, [0083]-[0085]) based on the intersection area is below a first threshold value (for a non-positive anchor, less than 0.3 is labeled negative, i.e., no object was detected, [0085]); 
assigning a label of 1 (positive, [0083]-[0085]) when the value based on the intersection area is above a second threshold value (for a positive anchor, greater than 0.7 is labeled positive, i.e., an object was detected, [0083]-[0085]); 
assigning at least one label (neutral, [0084]) that has one of a plurality of possible values in a range between 0 and 1 (an insignificant amount of overlap, [0084]) that is a probability value that a given feature is observed in the intersection area (based on anchors, [0080]-[0084]) when the value based on the intersection area is above the first threshold value and below the second threshold value (as understood by [0080]-[0085]).
For claim 2, Sun further teaches:
the candidate unit is within an image (as understood by Figure 5).
For claim 3, Sun further teaches that labelling comprises: 
providing a label of a class for the detection box based at least partially on the intersection area for the class (as understood by Figures 3-5, [0017]-[0018] and [0080]-[0085]).
For claim 4, Sun further teaches that providing a label of a class comprises:
assigning a class label whose value is derived using the intersection area (as understood by Figures 3-5, [0017]-[0018] and [0080]-[0085]).
For claim 5, Sun further teaches that providing a label of a class comprises:
assigning a class label whose value is derived from a ratio involving the intersection area (overlap ratio, [0083]-[0085]).
For claim 6, Sun further teaches that assigning a class label comprises:
calculating the ratio of the intersection area to the entire area of the detection box (as understood by Figure 5 and [0083]-[0085]).
For claim 9, Sun further teaches that:
the value based on the intersection area for the class is a ratio of the intersection area to the entire area of the detection box (as understood by Figure 5 and [0083]-[0085]).
For claim 10, Sun further teaches that:
providing a label of a class for the detection box is also based on one or more confidence levels provided by a detection stage which also provided the detection box ([0017]-[0018] and [0080]-[0085]).
For claim 11, Sun further teaches that providing a label of a class for a detection box comprises: 
providing a label of a first class for the detection box based at least partially on the intersection area for the first class (a first of, e.g., 20 object classes, [0046]); and providing a label of a second class for the detection box based at least partially on the intersection area for the second class (a second of, e.g., 20 object classes, [0046]).
For claim 13, Sun further teaches that labelling comprises: 
generating soft labels (categorized objects, 414 of Figure 4) directly from classification scores from a probability model or neural network (confidence scores output from 412 of Figure 4, [0076]).
For claim 14, Sun further teaches that labelling comprises: 
generating soft labels directly from classification scores from a hidden Markov Model (HMM), a Gaussian mixture model (GMM), or a pretrained ([0019]) neural network (confidence scores output from 412 of Figure 4, [0076]).
For claim 16, Sun teaches an apparatus for deep learning training, comprising:
one or more non-transitory computer-readable media (Abstract); and 
at least one processor which, when executing instructions stored on one or more non- transitory computer readable media (Abstract), performs the steps of: 
receiving a candidate unit for classification (502, Figure 5 and [0077]), the candidate unit including an intersection area (overlap ratio, [0083]) between a ground truth bounding box ([0083]) and a detection box (sliding window 506, Figure 5 and [0080]); and
classifying the candidate unit by labelling (410, 412 and 414 of Figure 4), wherein labelling comprises: 
assigning a label of 0 (negative, [0083]-[0085]) when a value (overlap ratio, [0083]-[0085]) based on the intersection area is below a first threshold value (for a non-positive anchor, less than 0.3 is labeled negative, i.e., no object was detected, [0085]); 
assigning a label of 1 (positive, [0083]-[0085]) when the value based on the intersection area is above a second threshold value (for a positive anchor, greater than 0.7 is labeled positive, i.e., an object was detected, [0083]-[0085]); 
assigning at least one label (neutral, [0084]) that has one of a plurality of possible values in a range between 0 and 1 (an insignificant amount of overlap, [0084]) that is a probability value that a given feature is observed in the intersection area (based on anchors, [0080]-[0084]) when the value based on the intersection area is above the first threshold value and below the second threshold value (as understood by [0080]-[0085]).
For claim 17, Sun further teaches that labelling comprises: 
providing a label of a class for a detection bounding box based at least partially on the intersection area (as understood by Figures 3-5, [0017]-[0018] and [0080]-[0085]).
For claim 18, Sun further teaches that labelling comprises: 
generating soft labels (categorized objects, 414 of Figure 4) directly from classification scores from a probability model or neural network (confidence scores output from 412 of Figure 4, [0076]).
For claim 19, Sun teaches a method, comprising: 
manufacturing a chipset ([0005]) capable of deep learning training ([0004]-[0005] and [0015]) comprising: 
at least one processor (234, Figure 2) which, when executing instructions stored on one or more non- transitory computer readable media, performs the steps of: 
receiving a candidate unit for classification (502, Figure 5 and [0077]), the candidate unit including an intersection area (overlap ratio, [0083]) between a ground truth bounding box ([0083]) and a detection box (sliding window 506, Figure 5 and [0080]); and
classifying the candidate unit by labelling (410, 412 and 414 of Figure 4), wherein labelling comprises: 
assigning a label of 0 (negative, [0083]-[0085]) when a value (overlap ratio, [0083]-[0085]) based on the intersection area is below a first threshold value (for a non-positive anchor, less than 0.3 is labeled negative, i.e., no object was detected, [0085]); 
assigning a label of 1 (positive, [0083]-[0085]) when the value based on the intersection area is above a second threshold value (for a positive anchor, greater than 0.7 is labeled positive, i.e., an object was detected, [0083]-[0085]); 
assigning at least one label (neutral, [0084]) that has one of a plurality of possible values in a range between 0 and 1 (an insignificant amount of overlap, [0084]) that is a probability value that a given feature is observed in the intersection area (based on anchors, [0080]-[0084]) when the value based on the intersection area is above the first threshold value and below the second threshold value (as understood by [0080]-[0085]); and 
the one or more non-transitory computer-readable media which store the instructions ([0005]).
For claim 20, Sun teaches a method of testing an apparatus, comprising: 
testing whether the apparatus has at least one processor (234, Figure 2) which, when executing instructions stored on one or more non-transitory computer readable media ([0005]), performs deep learning training  ([0004]-[0005] and [0015]) comprising the steps of: 
receiving a candidate unit for classification (502, Figure 5 and [0077]), the candidate unit including an intersection area (overlap ratio, [0083]) between a ground truth bounding box ([0083]) and a detection box (sliding window 506, Figure 5 and [0080]); and
classifying the candidate unit by labelling (410, 412 and 414 of Figure 4), wherein labelling comprises: 
assigning a label of 0 (negative, [0083]-[0085]) when a value (overlap ratio, [0083]-[0085]) based on the intersection area is below a first threshold value (for a non-positive anchor, less than 0.3 is labeled negative, i.e., no object was detected, [0085]); 
assigning a label of 1 (positive, [0083]-[0085]) when the value based on the intersection area is above a second threshold value (for a positive anchor, greater than 0.7 is labeled positive, i.e., an object was detected, [0083]-[0085]); 
assigning at least one label (neutral, [0084]) that has one of a plurality of possible values in a range between 0 and 1 (an insignificant amount of overlap, [0084]) representing a probability that a given feature is observed in the intersection area (based on anchors, [0080]-[0084]) when the value based on the intersection area is above the first threshold value and below the second threshold value (as understood by [0080]-[0085]); and 
testing whether the apparatus has the one or more non-transitory computer-readable media which store the instructions (as understood by [0005]).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C PUENTES/Primary Examiner, Art Unit 2849